  TEAMSTERS LOCAL 
179
 (ROBERTS PIPELINE
, INC
.) 89 International Union of Teamsters, Local 179 and 
Roberts Pipeline, Inc. 
and
 Laborers Intern
a-tional Union of North America and Internatio
n-al Union of Operating Engineers
.  Case 
25ŒCDŒ092655
 August 
5, 2014
 DECISION AND DETERMI
NATION OF DISPUTE
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA 
 AND 
HIROZAWA
 This is a jurisdictional dispute proceeding under Se
c-tion 10(k) of the National Labor Relations Act
 (the Act)
.  Roberts Pipeline, Inc.
 (the Employer) filed a charge on 
November 6, 2012, alleging that the International Union 
of Teamsters, Local 179 (Teamsters Local 179) violated 
Section 8(b)(4)(D) of the Act by engaging in proscribed 
activity with an object of forcing the Employer to assi
gn 
certain work to employees it represents rather than to 
employees represented by Laborers International Union 
of North America (Laborers) or International Union of 
Operating Engineers (Operating Engineers).  A hearing 

was held on April 17, 2013, before H
earing Officer R
e-bekah Ramirez.
1   The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 The Board affirms the hearing officer™s rulings, fin
d-ing them free from prejudicial error.  
 On the entire record,
 the Board makes the following 
findings.
 I.  JURISDICTION
 The Employer, an Indiana corporation with headqua
r-ters in Sulphur Springs, Indiana, stipulated that, during 

the past year, it provided services valued in excess of 
$50,000 to customers located outsi
de the State of Ind
i-ana.  We find that the Employer is engaged in commerce 

within the meaning of Section 2(6) and (7) of the Act.  

We further find, consistent with the record and prior 
Board decisions, that Teamsters Local 179, Laborers, and 
Operating Engi
neers are labor organizations within the 
meaning of Section 2(5) of the Act.
2 1 Only the Employer appeared at the hearing and no briefs were 
filed.
 2 See, e.g., 
Teamsters Local 179
, 334 NLRB 362, 362 (2001); 
St. 
John™s Hospital
, 222 NLRB 1150, 1152, 1155 (1976) (Laborers), enf. 
granted in part, denied in part on other grounds 557 F.2
d 1368 (10th 
Cir. 1977); 
Manning, Maxwell & Moore, Inc.
, 143 NLRB 5, 6 (1963)
, enfd. 324 F.2d 857 (5th Cir. 1963).
 II.  THE DISPUTE
 A.  Background and Facts of Dispute
 The Employer builds and maintains oil and natural gas 
pipelines at locations throughout the Midwest.  At any of 
those jobsite
s, the Employer™s typical work crew consists 
of four laborers, an operator, an oiler, and a foreman.  
The Employer is a member of the Distribution Contra
c-tors Association (DCA), which bargains for national co
l-lective
-bargaining agreements with several unio
ns on 
behalf of its members.  The Employer has been signatory 
to contracts with Laborers to represent its laborers, and 
with Operating Engineers to represent its operators and 
oilers.  These Unions have represented employees of the 
Employer for at least 30
 years.  
 The employees represented by Laborers drive pickup 
trucks as needed in the course of their duties to transport 

material, equipment, and workers to, from, and within 
jobsites.  Employees represented by Operating Engineers 
drive lowboy tractor
-trai
ler rigs to transport heavy 
equipment; they load, unload, fuel, and operate the heavy 
equipment; and they drive pickup trucks as needed to 
acquire fuel for the heavy equipment.  The Employer 
requires all of its drivers to maintain the licenses and 
endorsem
ents required for the driving work they pe
r-form. 
 The Employer has never been signatory to a national 
agreement with the International Brotherhood of Tea
m-sters and has never been party to any agreement with 

Teamsters Local 179.  However, in 2010, the Emplo
yer 
had a project
-only agreement with a different Teamsters 
local.  On that job, the drivers represented by the other 
Teamsters local were idle for approximately half of their 
worktime, and they did not load and unload heavy 

equipment from the lowboys.
  During the summer of 2012, at a jobsite in Will Cou
n-ty, Illinois, an organizer from Teamsters Local 179 asked 

Employer Superintendent Mark Decker to discuss pla
c-ing employees represented by Teamsters Local 179 on 
the Employer™s jobsites.  Decker refused.  
Then, on 
2 successive days in November 2012, Teamsters Local 179 
picketed seven jobsites in Kane, Kendall, and Will Cou
n-ties, Illinois
, over driving work that the Employer had 
assigned to employees represented by Laborers and O
p-erating Engineers.  The pick
eters carried signs reading 
ﬁTeamsters Local 179 On Strike Against Roberts Pip
e-lineﬂ at each of the seven jobsites.  The picketing caused 
the cessation of work at all seven jobsites because e
m-ployees represented by Laborers and Operating Eng
i-neers would no
t cross the Teamsters™ picket line.   
 361 NLRB No. 13
                                                   DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 90 B.  Work in Dispute
 We find, based on the record and as set forth in the n
o-tice of hearing, that the work in dispute is: 
 The driving work including but not limited to trucking, 
towing, pulling and hauling of 
material, equipment, and 

workers, including compressors, on flat
-bed trucks, 
lowboys, stake
-bed trucks, dump trucks and pickup 
trucks as well as fueling of equipment at  jobsites wit
h-in Kane, Kendall and Will Counties in the State of Ill
i-nois.
 C.  Contenti
ons of the Parties
 The Employer contends that the work in dispute 
should be awarded to Laborers and Operating Engineers.  
It argues that existing collective
-bargaining agreements 
to which it is signatory, as well as its preference, current 

assignment, and 
long
-established past practice support 
this award.  It asserts that agreements between more than 
100 pipeline companies represented by the DCA, Labo
r-ers, and Operating Engineers show that industry practice 
supports its position.  It further asserts that it
s experience 
with Teamsters
-represented employees under a project
-only agreement demonstrates that assigning those e
m-ployees to perform the disputed work creates gross ine
f-ficiencies when compared to the present arrangement, 
because, under the present arra
ngement, employees re
p-resented by Laborers and Operating Engineers produ
c-tively perform other work when driving is not required.  

Finally, it asserts that Teamsters Local 179™s unlawful 
picketing has caused it severe economic damage and 

accordingly request
s that the Board determine the di
s-
pute.
 None of the Unions involved either appeared at the 
hearing or has made any representation to the Board in 
connection with this proceeding.
3 D.  Applicability of the Statute
 The Board may proceed with a determination 
of a di
s-pute under Section 10(k) of the Act only if there is re
a-sonable cause to believe that Section 8(b)(4)(D) has been 
violated.  This standard requires finding that there is re
a-sonable cause to believe that there are competing claims 
to the disputed wo
rk, and that a party has used proscribed 
means to enforce its claim to the work in dispute.  Add
i-tionally, there must be a finding that the parties have not 

agreed on a method for the voluntary adjustment of the 
dispute.  See, e.g., 
Operating Engineers Loc
al 150 (R&D 
Theil)
, 345 NLRB 1137, 1139 (2005).  We find that these 
requirements have been met.
 3 None of the parties filed posthearing briefs.  The Employer pr
e-sented its position to the Board in a closing statement at the hearing.
 First, there is reasonable cause to believe that Tea
m-sters Local 179 claimed work also claimed by Laborers 
and Operating Engineers.  As discussed above, the E
m-ployer presented evidence that, in summer 2012, Tea
m-sters Local 179 attempted to secure the disputed work for 

employees represented by it, and, after being rebuffed, it 
picketed the Employer™s jobsites in November 2012.
4  See 
Glaziers District Council 16 (S
ervice West)
, 357 NLRB 
560, 561
Œ562
 (2011) (picketing constituted an 
effective claim to work previously sought by picketing 

union). 
 And, it is undisputed that Laborers
-represented 
and Operating Engineers
-represented employees also 
claimed this work by act
ually performing it.  See id., at 
563; see also 
Laborers Local 265 (Henkels & McCoy)
, 360 NLRB 
819, 822
 (2014) (performance of disputed 
work by represented employees constitutes evidence of a 

claim for the work, even absent an explicit claim by the 
employe
es™ representative).  
 Next, we find that there is reasonable cause to believe 
that Teamsters Local 179 has used means proscribed by 
Section 8(b)(4)(D) to enforce its claim to the disputed 
work.  Teamsters Local 179 picketed seven Employer 
jobsites in an e
ffort to secure the disputed work, and the 
Act proscribes the use of such means.  See 
Electrical 
Workers Local 71 (US Utility Contractor Co.)
, 355 
NLRB 344, 346 (2010).
 Finally, we find, based upon the Employer™s unrebu
t-ted assertion, that there is no agre
ed-upon method for 
voluntary adjustment of this dispute to which all parties 
are bound.  
 Because we find that all three prerequisites for the 
Boards™ determination of a jurisdictional dispute are e
s-
tablished, we find that this dispute is properly before t
he 
Board for determination.
 E.  Merits of the Dispute
 Section 10(k) requires the Board to make an affirm
a-tive award of disputed work after considering various 
factors.  
NLRB v. Electrical Workers Local 1212 (C
o-lumbia Broadcasting)
, 364 U.S. 573, 577 (1961)
.  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by balancing the factors i
n-volved in a particular case.  
Machinists Lodge 1743 (J.
 A. Jones Construction)
, 135 NLRB
 1402 (1962).
 4 The hearing officer found, and we agree, that the record contains 
no evidence that Teamsters Local 179 has subsequently disclaimed the 
work.
                                                                                                     TEAMSTERS LOCAL 
179
 (ROBERTS PIPELINE
, INC
.) 91 The following factors are relevant in making the d
e-termination of this dispute.
 1.  Board certifications and collective
-bargaining
  agreements
 The work in dispute is not covered by any Board o
r-ders or certifications.  As discussed above, how
ever, the 
Employer is signatory to national collective
-bargaining 
agreements with Laborers and Operating Engineers, but 
is not party to any agreement with Teamsters Local 179.  
Thus, we find that the factor of collective
-bargaining 
agreements favors awardi
ng the disputed work to e
m-ployees represented by Laborers and Operating Eng
i-neers.
 2.  Employer preference, current assignment, and 
 past practice
 The Employer prefers to maintain its current assig
n-ment of the disputed work to employees represented by 

Labo
rers and Operating Engineers because those e
m-ployees can perform other work when not driving.  The 

Employer specifically prefers to assign employees repr
e-sented by Operating Engineers to drive the lowboys, b
e-cause they can load, unload, and fuel the equipm
ent, r
e-sulting in a more efficient operation.  The hearing officer 

found that Laborers and Operating Engineers have repr
e-sented the Employer™s employees for more than 30 years, 
while Teamsters Local 179 has never represented any 
employees of the Employer. 
 We accordingly find that 
this factor favors awarding the disputed work to emplo
y-ees represented by Laborers and Operating Engineers.
 3.  Industry and area practice
 Unrebutted evidence indicates that DCA represents 
more than 100 pipeline companies, all of 
which have 
relationships with Laborers and Operating Engineers, 

and none of which have relationships with the Intern
a-tional Brotherhood of Teamsters.  Thus, we find that this 
factor favors awarding the disputed work to employees 
represented by Laborers and
 Operating Engineers.
 4.  Relative skills
 The record shows that employees represented by L
a-borers and Operating Engineers have the necessary skills, 

and maintain the necessary licenses and endorsements, to 
perform the disputed work.  No evidence was presen
ted 
regarding the qualifications of employees represented by 
Teamsters Local 179 to perform the disputed work.  
 Based on the record before us, we find that the relative 
skills factor favors awarding the disputed work to e
m-ployees represented by Laborers 
and Operating Eng
i-neers.
 5.  Economy and efficiency of operations
 The undisputed evidence establishes that Teamsters
-represented employees on a project
-only contract r
e-mained idle for approximately half of their worktime, 

and did not load and unload heavy 
equipment from the 
lowboys.  Conversely, the assignment of the disputed 

work to employees represented by Laborers and Opera
t-ing Engineers, respectively, was more economical and 
efficient, because the latter groups of employees could 
perform other work inst
ead of remaining idle when dri
v-ing was not required.  Thus, we find that this factor f
a-vors awarding the disputed work to employees represen
t-ed by Laborers and Operating Engineers.
 Conclusions
 After considering all of the relevant factors, we co
n-clude that
 employees represented by Laborers and Ope
r-ating Engineers are entitled to perform the work in di
s-

pute.  We reach this conclusion relying on the factors of 

collective
-bargaining agreements, employer preference, 
current assignment, past practice, industry a
nd area pra
c-tice, relative skills, and economy and efficiency of oper
a-tions.  In making this determination we award the work 

to employees represented by Laborers and Operating 
Engineers, not to those labor organizations or to their 
members.  The determinat
ion is limited to the controve
r-sy that gave rise to this proceeding.
 DETERMINATION OF DIS
PUTE
 The National Labor Relations Board makes the follo
w-ing Determination of Dispute.
 1.  Employees of Roberts Pipeline, Inc., represented by 
Laborers International 
Union of North America and by 
International Union of Operating Engineers, are entitled 
to perform the driving work including but not limited to 
trucking, towing, pulling and hauling of material, equi
p-ment, and workers, including compressors on flat
-bed 
tru
cks, lowboys, stake
-bed trucks, dump trucks
, and 
pickup trucks as well as fueling of equipment at jobsites 
within Kane, Kendall
, and Will Counties in the State of 
Illinois.
  DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 92 2.  International Union of Teamsters, Local 179 is not 
entitled by means proscribe
d by Section 8(b)(4)(D) of the 
Act to force Roberts Pipeline, Inc. to assign the disputed 
work to employees represented by it.
 3.  Within 14 days from this date, International Union 
of Teamsters, Local 179 shall notify the Regional Dire
c-tor for Region 25 i
n writing whether it will refrain from 
forcing Roberts Pipeline, Inc., by means proscribed by 
 Section 8(b)(4)(D), to assign the disputed work in a 
manner inconsistent with this determination.
  